FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KOUICHI TANIGUCHI,                         No. 09-15212
                Plaintiff-Appellant,           D.C. No.
                v.                          1:08-cv-00008
KAN PACIFIC SAIPAN, LTD., doing            District of the
business as Mariana Resort and             Northern Mariana
Spa,                                            Islands
              Defendant-Appellee.
                                              ORDER

    On Remand from the United States Supreme Court

                     Filed July 20, 2012

Before: Michael Daly Hawkins, M. Margaret McKeown, and
          Johnnie B. Rawlinson, Circuit Judges.


                          ORDER

   Pursuant to the Opinion of the Supreme Court in Taniguchi
v. Kan Pacific Saipan, Ltd., No. 10-1472, 132 S. Ct. 1997
(2012), the district court’s grant of Defendant’s motion for
costs pursuant to 28 U.S.C. § 1920(6) is REVERSED, and the
matter is REMANDED for proceedings consistent with the
Supreme Court’s Opinion. The panel opinion, Taniguchi v.
Kan Pacific Saipan, Ltd., 633 F.3d 1218 (9th Cir. 2011), is
vacated.

   The mandate shall issue forthwith. See Fed. R. App. P. 41
(b).



                            8347